Filed 12/23/20 (unmodified opn. attached)
           CERTIFIED FOR PUBLICATION
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION FOUR

 In re A.G., a Person Coming                B304063
 Under the Juvenile Court Law.
 THE PEOPLE,                                Los Angeles County
      Plaintiff and Respondent,             Super. Ct. No. VJ46670’
      v.
 A.G.,                                      ORDER MODIFYING
      Defendant and Appellant.              OPINION

                                            NO CHANGE IN
                                            JUDGMENT



THE COURT*:
     The opinion filed December 14, 2020, in the above-entitled
matter is ordered MODIFIED as follows:
     1. On the disposition page, the panel member,
         “WILLHITE, Acting P.J.” should be removed and
         replaced with “MANELLA, P.J.” as the correct panel
         member.
     2. On the disposition page, the panel member
         “COLLINS J.” should be removed and replaced with
         “WILLHITE J.” as the correct panel member.
     There is no change in the judgment.


____________________________________________________________
MANELLA, P.J.         WILLHITE, J.          CURREY, J.
Filed 12/14/20 (unmodified opinion)
                   CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                              DIVISION FOUR

 In re A.G., a Person Coming            B304063
 Under the Juvenile Court Law.
 THE PEOPLE,                            Los Angeles County
      Plaintiff and Respondent,         Super. Ct. No. VJ46670
      v.
 A.G.,
      Defendant and Appellant.

     APPEAL from a judgment of the Superior Court of
Los Angeles County, Kevin Brown, Judge. Affirmed.
     Courtney M. Selan, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra, Attorney General, Lance E. Winters,
Senior Assistant Attorney General, Jason Tran and Shezad H.
Thakor, Deputy Attorneys General, for Plaintiff and Respondent.
                       INTRODUCTION

      Columbine. Sandy Hook. Virginia Tech. Marjory Stoneman
Douglas. These are but a few of a staggering number of American
schools where fatal mass shootings have occurred. Seared into
the national consciousness, their names evoke a panoply of strong
emotions: grief for innocent students and school staff killed or
wounded; sympathy for those who loved them; and fear of future
tragedies at more schools.
      In this case, the juvenile court found defendant A.G., a
minor high school student, made criminal threats when he posted
a photo of a realistic looking replica gun on his Snapchat account,
which was visible to about 60 people he identified as friends. The
photo bore the caption, “Everybody go to school tomorrow. I’m
taking gum.”
      On appeal, A.G. contends, as he did below, that he was
“joking” when he posted his “story” on Snapchat, and insufficient
evidence supported the juvenile court’s findings. The juvenile
court, however, rejected A.G.’s testimony that he was joking as
not credible and inconsistent with what A.G. told a school police
detective who investigated the threats. We defer, as we must, to
the trial judge’s credibility determinations. (People v. Jones
(1990) 51 Cal.3d 294, 314.) And we note there is nothing funny
about threatening to take a gun to school in any event. Because
the juvenile court’s findings are supported by substantial
evidence, we affirm.




                                2
                PROCEDURAL BACKGROUND

      The Los Angeles County District attorney filed a petition
under Welfare and Institutions Code section 602 alleging A.G.
made a criminal threat against a minor we will refer to as “D.J.”
(Penal Code1 § 422, count 2) and a teacher named Carol
Henriquez (§ 422, count 3) and attempted a third criminal threat
(§§ 422, 664; count 1). A.G. denied all three allegations. Following
an adjudication hearing, the juvenile court found counts 2 and 3
true and dismissed count one for insufficient evidence. The
juvenile court ordered A.G. to six months of probation. A.G.
timely appealed.

                   FACTUAL BACKGROUND

       Snapchat is a phone application that, among other things,
allows users to post “stories.” A story is a photograph or video
posted by a Snapchat user. The user can add captions and other
effects to the photographs and videos. A user can identify
“friends” on Snapchat. Once users become friends, they can see
each other’s posted stories. The stories expire from the
application after 24 hours, but a user can delete the story before
the time is up. The stories can be set to be private so they can be
only viewed by some people. If the story is public, it can be sent to
users who are not friends of the user who posted the story.
Snapchat also allows users to send individualized photos or
videos directly to people. Snapchat users can also chat with each
other within the application and can partake in group chats.
Texts, photos, and videos can all be sent using the chat function.

1     All further statutory references are to the Penal Code.



                                 3
      A. D.J.’s Testimony

        D.J., a high school senior at Linda Marquez School for
Social Justice (“Linda Marquez”), had the Snapchat application
on her phone. At approximately 9:00 pm on March 3, 2019, she
received a screenshot of A.G.’s story through a group chat. The
story showed an image of what appeared to be a gun with the
caption “Everybody go to school tomorrow. I’m taking gum [sic].”
D.J. testified that she was worried when she saw the story
because she knew school shootings happened regularly.
       D.J. discussed her fear with her friends in the group chat
and told them they should tell a teacher. D.J. and other students
in the group chat forwarded A.G.’s story to a Linda Marquez
teacher, Carol Henriquez, using the Remind application. The
Remind application allows teachers and students to communicate
via text. D.J. told Henriquez that she did not know the name of
the sender because she did not recognize him by his username.
       After notifying Henriquez, D.J. looked at the screenshot
and realized the sender was her friend on Snapchat. She went to
the user’s profile and viewed the story. D.J. later discovered the
user was A.G. based on the conversation in the group chat and by
checking her contact list. D.J. knew A.G. because they previously
had a class together during their freshman year. She believed
A.G. was a student at her school at the time the story was posted
because she also had a class with him earlier that year.
       A few hours later, D.J. was alerted that A.G had posted a
second story and she went to his profile to view it. The story was
a black screen captioned: “Everyone, it wasn’t real. I was xanned
out.” D.J. testified that the second story did not change how she
felt. She still believed the first story was a threat to her and




                                4
others at her school. D.J. stated that she did not recognize the
word “gum” when she originally saw the first story. She was
instead focused on the photograph of a gun. She also testified the
word “gum” did not change how she felt about the image because
the letters “m” and “n” are similar and could be easily mistaken.
      Henriquez provided police with D.J.’s phone number and
they contacted D.J. the same night. D.J. told police about A.G.’s
story and that she was worried a school shooting would happen.
D.J. went to school the next day and felt nervous.

      B. Carol Henriquez’s Testimony

       On March 3, 2019, Henriquez was a tenth grade English
teacher at Linda Marquez. She received a message from her
student, D.J., on the Remind application. The message included
the image posted by A.G. Henriquez testified she felt fear,
concern, and confusion when she saw the image. She was afraid
the image was a threat of a school shooting and felt she and her
students were in danger.
       Henriquez notified police of the image because, as a
teacher, she was a mandated reporter. She testified that even if
she was not a mandated reporter, she still would have told police
about the image because she was afraid for herself and her
students. Henriquez was asked by police to go to the station.
Once there, she showed police the image and filed a report.
       Henriquez testified her fear and concern was ongoing even
after she reported the image to police because she was not sure
what would happen the following day at school. Even though
Henriquez received the second image posted by A.G., she still felt




                                5
afraid because of the commonplace occurrence of school shootings
at high schools.
      Once Henriquez saw a photo of A.G., she recognized that he
had been her student. Henriquez and A.G. had a regular
teacher/student relationship and A.G. had never displayed any
animosity towards her.

      C. Detective Steve Jeong’s Testimony

       Detective Jeong is employed by the Los Angeles School
Police Department. On the day after A.G. posted his stories,
Detective Jeong went to Simon Rodia Continuation School
(“Simon Rodia”) where A.G. was present. After A.G. waived his
Miranda rights, Jeong interviewed him. A.G. admitted sending
both Snapchat stories. Detective Jeong asked A.G. “why he would
do such a thing.” A.G. responded, per the Detective, “he likes to
see reaction in people, what people might say.” A.G. seemed
apologetic, and denied any intention to carry out a school
shooting or threaten anyone. But he did not say he intended the
initial Snapchat story as a joke. Detective Jeong then went to
A.G.’s friend’s home where the replica gun was located, and
examined it. He confirmed it was not an actual gun.

      D. A.G.’s Testimony

      A.G. had approximately 60 friends on Snapchat. Some of
those friends currently went to school with him, and some had
gone to school with him in the past. He had gone years without
speaking to some of his Snapchat friends. At the time of the post,
A.G. was a student at Simon Rodia Continuation School. He had




                                6
attended Linda Marquez until transferring to Simon Rodia
earlier that year.
      A.G. testified he posted the image on Snapchat because he
was being immature, and he meant for the story to be a joke. A.G.
further testified he did not intend for the post to be taken as a
threat. Instead, he thought his friends would understand the post
was a joke because they understood his sense of humor. The gun,
which was fake, belonged to A.G.’s friend. He understood people
were taking the post seriously because a friend notified him. He
posted the second message to calm the situation down. He hoped
recipients of the second story would interpret the alleged drug
use as an excuse as to why he posted something “dumb.” He
confirmed he was not on Xanax or any other drug at the time he
posted the stories. He was not asked about nor did he volunteer
any reason why the caption on the photo said “gum” rather than
“gun”.

                         DISCUSSION

      On appeal, A.G. contends counts two and three are
unsupported by substantial evidence. Specifically, A.G. contends
the evidence failed to establish: (1) he intended his Snapchat post
to be understood as a threat; (2) he willfully threatened to
unlawfully kill or cause great bodily injury to anyone; (3) he
intended to threaten D.J. or Henriquez specifically; (4) any
alleged threat was unequivocal or unambiguous to reasonably
sustain fear in either D.J. or Henriquez; or (5) any threat to D.J.
or Henriquez was sufficiently immediate to place either of them
in fear. We reject these arguments.




                                 7
        “The same standard governs review of the sufficiency of
evidence in adult criminal cases and juvenile cases: we review the
whole record in the light most favorable to the judgment to decide
whether substantial evidence supports the conviction, so that a
reasonable fact finder could find guilt beyond a reasonable doubt.
[Citations.]” (In re Matthew A. (2008) 165 Cal.App.4th 537, 540.)
       The elements of the crime of making a criminal threat are
as follows: “‘(1) that the defendant “willfully threaten[ed] to
commit a crime which will result in death or great bodily injury
to another person,” (2) that the defendant made the threat ‘with
the specific intent that the statement . . . is to be taken as a
threat, even if there is no intent of actually carrying it out,’ (3)
that the threat—which may be “made verbally, in writing, or by
means of an electronic communication device”—was “on its face
and under the circumstances in which it [was] made, . . . so
unequivocal, unconditional, immediate, and specific as to convey
to the person threatened, a gravity of purpose and an immediate
prospect of execution of the threat,” (4) that the threat actually
caused the person threatened “to be in sustained fear for his or
her own safety or for his or her immediate family's safety,” and
(5) that the threatened person's fear was “reasonabl[e]” under the
circumstances.’ [Citations.]” (In re George T. (2004) 33 Cal.4th
620, 630 (George T.).)2

2      Section 422, subdivision (a) provides in pertinent part:
“Any person who willfully threatens to commit a crime which will
result in death or great bodily injury to another person, with the
specific intent that the statement, made . . . by means of an
electronic communication device, is to be taken as a threat, even
if there is no intent of actually carrying it out, which, on its face
and under the circumstances in which it is made, is so
unequivocal, unconditional, immediate, and specific as to convey



                                  8
       “[S]ection 422 requires that the communication must be
sufficient ‘on its face and under the circumstances in which it is
made’ to constitute a criminal threat. This means that the
communication and the surrounding circumstances are to be
considered together. ‘Thus, it is the circumstances under which
the threat is made that give meaning to the actual words used.
Even an ambiguous statement may be a basis for a violation of
section 422.’ [Citations.]” (In re Ryan D. (2002) 100 Cal.App.4th
854, 860 (Ryan D.).)
       “With respect to the requirement that a threat be ‘so
unequivocal, unconditional, immediate, and specific as to convey
to the person threatened a gravity of purpose and an immediate
prospect of execution of the threat,’ . . . ‘The four qualities are
simply the factors to be considered in determining whether a
threat, considered together with its surrounding circumstances,
conveys those impressions to the victim.’ [Citation.]” (George T.,
supra, 33 Cal.4th 620, 635.)
       Weighing the circumstances surrounding A.G.’s actions, we
conclude there was sufficient evidence he threatened D.J. and
Henriquez. We therefore affirm the juvenile court’s findings. We
will address each of A.G.’s arguments in turn.




to the person threatened, a gravity of purpose and an immediate
prospect of execution of the threat, and thereby causes that
person reasonably to be in sustained fear for his or her own
safety . . .”



                                 9
   A. The record contains sufficient evidence A.G.
      intended his Snapchat post to be understood as a
      threat and that he willfully threatened to kill or
      cause great bodily injury

       A.G. alleges the evidence failed to show he intended his
Snapchat post to be understood as a threat. Instead, he argues
the image posted was a joke as evidenced by his use of the word
“gum” and because he posted a follow-up image stating the first
post was a joke. In a related contention, A.G. argues the record
contains insufficient evidence that he willfully threatened to kill
or cause great bodily injury.
       We reject these contentions. As noted above, the juvenile
court rejected on credibility grounds A.G.’s assertion that he
intended the first message as a “joke,” and we are bound by that
determination. In any event, even if A.G. made the post as a joke,
a reasonable trier of fact could conclude the joke was made with
the intent that it be understood by others as a threat. As A.G.
conceded to detective Jeong, he posted the story to see others’
reactions. Because people would only react to the story if they
perceived it as a threat, a reasonable trier of fact could conclude
that A.G.’s post was a willful threat to kill or cause great bodily
injury because it suggested he was going to bring the gun to
school and harm people with it.
       A.G. compares his actions to those of the minor in In re
Ryan D., supra, 100 Cal.App.4th 854 (Ryan D.). The minor in
Ryan D. created a painting showing a police officer being shot in
the back of the head. The painting showed the badge number of a
female officer who had previously given the minor a citation.
(Ibid.) The person shooting the gun appeared to be the minor.




                                10
(Ibid.) The minor later admitted the officer in the painting was
the officer who had given him the citation and that he was the
person shooting the gun. (Ibid.) The court found the painting
failed to constitute a criminal threat because the intent was
“ambiguous.” (Id. at p. 863) The minor took the picture “to class
and turned it in for credit[,]” never displayed it to the officer “or
put it in a location where he knew she would see it[,]” and did not
communicate with her “in any manner to advise her that she
should see the painting.” (Id. at p. 864.) In sum, “the evidence
[was] not sufficient to establish that . . . the minor harbored the
specific intent that the painting would be displayed to [the
officer.]”
       In contrast with the minor in Ryan D., A.G’s intent was not
sufficiently ambiguous to warrant reversal. The evidence
permitted the conclusion that A.G. wanted to see a reaction from
people who understood his story as a threat to unlawfully kill or
cause great bodily injury. A.G. admitted he was friends on
Snapchat with people who went to his current school and schools
where he was previously enrolled. Students at his then current
school, and students and teachers at his former school (whether
or not they were aware A.G. had transferred to another school)
reasonably could conclude A.G. was threatening to bring a gun to
their school the next day.
       A.G. also compares his actions to those of the minor in
George T., supra, 33 Cal.4th 620. In George T. the minor wrote a
poem which ended with the line: “I can be the next kid to bring
guns to kill students at school. So parents watch your children
cuz I'm BACK!!” (Id. at p. 625.) The minor handed the poem to
another student who became frightened. (Ibid.) The court found
dissemination of the poem was not an unequivocal threat because




                                 11
it failed to show “immediate prospect that [the] minor would
bring guns to school and shoot students.” (Id. at pp. 638-639.)
Instead, the court found the poem “understood in light of the
surrounding circumstances” was “‘dark poetry’” and a form of
literature.” (Id at p. 638) In sum, the court found the school was
“justified in taking action” based on the poem, but the “poem did
not constitute a criminal threat.” (Id. at p. 639, fn. omitted.)
        In contrast to the minor in George T., A.G.’s post was
specific in that he stated he would “bring gum” (which as D.J.’s
testimony confirmed, could be interpreted by a reader to mean
gun) to school the next day. He also showed he had the means to
commit a school shooting because the image showed what
appeared to be a real gun.
        In sum, substantial evidence supports the juvenile court’s
conclusions that A.G. (1) willfully threatened to kill or cause
great bodily injury; and (2) intended that his Snapchat post be
understood as a threat.

   B. Communication of threat to D.J. or Henriquez

      A.G. further argues that he did not specifically intend to
communicate a threat to D.J. or Henriquez. In support he argues
there was no evidence his initial post would reach Henriquez
because Henriquez was not one of A.G.’s friends on Snapchat.
A.G. also argues there was no evidence he understood his posts
could be screenshot or forwarded to others. A.G. further contends
the threat could not have been directed to D.J. or Henriquez
because he was no longer a student at Linda Marquez.
      In support of these contentions, A.G. cites George T.;
however, he misstates the rationale of the case. The court in




                                12
George T. concluded that “the poem was not an unequivocal
threat[.]” The court, therefore, “need[ed] not, and d[id] not,
discuss minor's contention that he did not harbor the specific
intent to threaten the [alleged victims.]” (George T., supra, 33
Cal.4th 620, 639.)
      A.G. admitted he was a student at Linda Marquez earlier
in the school year. D.J. testified she had a class with A.G. earlier
in her senior year. Henriquez also testified that A.G. was
previously one of her students. Finally, there was no evidence
showing A.G. did not understand how Snapchat worked.
Considering these circumstances, we determine that by posting
the story, A.G. communicated a threat of a school shooting to D.J.
and Henriquez. By placing the post on Snapchat, A.G.
disseminated the threat to a large group of people, including D.J.
It can be inferred from the way Snapchat works that A.G.
intended many people to see it, and he must have been aware
that anyone who saw it might feel threatened. He also had to be
aware that people who saw it might send it to others. In sum, a
reasonable trier of fact could have found A.G. intended to
threaten an expansive group of people, which included D.J. and
Henriquez.

   C. A.G.’s threat was unequivocal and specific

       A.G. contends his post was not sufficiently unambiguous
and unequivocal to satisfy section 422. He contends the post was
“the definition of ambiguity and equivocation” because the gun
was a replica and the caption said he was going to “bring ‘gum.’”
A.G. adds that there was no animosity between him and anyone
in his community and that he was known to joke around. Finally,




                                13
A.G. contends D.J. did not see the caption with the word “gum,”
and that if she did, she might have understood the post was a
joke.
      “To constitute a criminal threat, a communication need not
be absolutely unequivocal, unconditional, immediate, and specific.
The statute includes the qualifier ‘so’ unequivocal, etc., which
establishes that the test is whether, in light of the surrounding
circumstances, the communication was sufficiently unequivocal,
unconditional, immediate, and specific as to convey to the victim
a gravity of purpose and immediate prospect of execution.
[Citation.]” (In re Ryan D., supra, 100 Cal.App.4th at p. 861,
original emphasis.)
      D.J. testified the word “gum” did not change her fear of a
school shooting because the letters “m” and “n” are close to each
other on the keyboard and could easily be mistaken. Considering
the surrounding circumstances, including the notoriety of
previous school shootings, A.G.’s story was sufficiently specific
and unequivocal to convey the threat of a school shooting the next
day.

   D. The threat was immediate and reasonably placed
     D.J. and Henriquez in fear

      A.G. finally argues there was no evidence presented that
the Snapchat story conveyed an immediate threat. A.G. points to
the fact that the post was sent on the night of March 3, 2019, and
suggests that if anyone took the post seriously they could have
decided to stay away from school. A.G. also contends his school
was ten miles from Linda Marquez. In sum, A.G. argues the story




                               14
could not reasonably have been construed to communicate a
threat of imminent harm to either D.J. or Henriquez.
       A.G. contrasts his actions to those of the minor in In re
David L. (1991) 234 Cal.App.3d 1655 (David L.) The minor in
David L. told a third party that he had a gun and that he was
going to shoot the victim the next day. (David L., supra, 234
Cal.App.3d at p. 1658.) The court found the threat “was of an
immediate, unconditional nature and reasonably caused the
victim to undergo sustained fear [which] is all [section 422]
requires.” (Id. at p. 1660.) The court explained section 422 “does
not require the showing of an immediate ability to carry out the
stated threat[,]” it “requires only that the words used be of an
immediately threatening nature and convey ‘an immediate
prospect of execution’ (italics added) even though the threatener
may have no intent actually to engage in the threatened conduct.
The threat is sufficient if it induces a ‘sustained fear.’” (Ibid.) The
court further found “[t]he minor's threat . . . was not ‘on its face
and under the circumstances in which it [was] made’ either
conditional or in jest. According to the testimony, it was without
equivocation or ambiguity. . . . [¶] The threat was . . . also
sufficiently specific. Although it did not communicate a time or
precise manner of execution, section 422 does not require those
details to be expressed. It is enough to threaten ‘death or great
bodily injury to another person.’ The minor's threat to shoot the
victim easily satisfie[d] that element of the statute.” (David L.,
supra, 234 Cal.App.3d at p. 1660.)
       Here, both D.J. and Henriquez testified that A.G.’s story
induced fear that a school shooting would occur the following
school day. Neither victim interpreted the post as a joke. Based
on the cultural climate where school shootings sadly and




                                  15
tragically happen on a regular basis, it was reasonable that both
D.J. and Henriquez sustained fear based on the story. Both D.J.
and Henriquez testified they believed A.G. was still a student at
Linda Marquez because he had been a student there earlier in
the year. Further, both victims believed the gun in the story to be
real, and that A.G.’s post indicated he would be taking the gun to
school the following day. We therefore find A.G.’s threat was
sufficiently specific under section 422.
       “The primary goal of the juvenile justice system is to
rehabilitate offenders rather than punish them. (Welf. & Inst.
Code section 202, subd. (b).) The rationale for this approach is the
susceptibility of some juveniles to immature and irresponsible
behavior and the greater likelihood they, as opposed to adults,
will be reformed by proper guidance and treatment programs.
[Citation.]” (In re R.C. (2019) 39 Cal.App.5th 302, 310.) Here, the
juvenile court took A.G.’s remorse into account when fashioning
his rehabilitation program. The court reduced the felony charges
to misdemeanors and placed A.G. at home on probation. As the
trial judge emphasized, if A.G. successfully completed his
probation, his juvenile record could be sealed.




                                16
                   DISPOSITION

The juvenile court findings are affirmed.

        CERTIFIED FOR PUBLICATION




CURREY, J.




WE CONCUR:




WILLHITE, Acting P. J.




COLLINS, J.




                          17